   Case 6:21-cr-00002-RRS-PJH Document 1 Filed 01/13/21 Page 1 of 4 PageID #: 1


-iliB&NA
                         UNITED STATES DISTRICT COURT
      1 3 2021
                        WESTERN DISTRICT OF LOUISIANA

                                LAFAYETTE DIVISION


  UNITED STATES OF AMERICA                       CRIMINAL NO.
                                                 18 U.S.C. § 471; 18 U.S.C. § 492;
  VERSUS                                         28 U.S.C. § 2461(c)

                                                6:21-CR-00002-01
  JORDAN LEON HUNTSBERRY
                                                JUDGE SUMMERHAYS
                                                MAGISTRATE JUDGE HANNA
                                    INDICTMENT

  THE GRAND JURY CHARGES:
                                       COUNT 1

          Counterfeiting Obligations or Securities of the United States
                                   [18 U.S.C. § 471]

        On or about July 25, 2020, in the Western District of Louisiana, the defendant,

  JORDAN LEON HUNTSBERRY, with intent to defraud, did falsely make and

  counterfeit obligations of the United States, that is, falsely made and counterfeited

  the following:

       QUANTITY                 DENOMINATION                   SERIAL NUMBER

              9                    CFT $50 FRN                     MG05392077A
             92                    CFT $20 FRN                     MK07273745E
             89                    CFT $20 FRN                     MK07273748E
             88                    CFT $20 FRN                     MK07273747E
             89                    CFT $20 FRN                     MF53245158K
             28                    CFT $20 FRN                     LGQ03229158
              5                    CFT $20 FRN                     MK84390576D
              5                    CFT $20 FRN                     MK84390577D
              5                    CFT $20 FRN                     MK84390572D
              5                    CFT $20 FRN                     MF09575082B
              3                    CFT $20 FRN                     MC47916351E
              3                    CFT $20 FRN                     MC09140707A



                                       Page 1 of 4
Case 6:21-cr-00002-RRS-PJH Document 1 Filed 01/13/21 Page 2 of 4 PageID #: 2



            3                      CFT $20 FRN                      GK89777240B
            5                      CFT $20 FRN                      MG93943605B
            5                      CFT $20 FRN                      MK66987980D
            4                      CFT $20 FRN                      ME24213868I
            4                      CFT $20 FRN                      MH43755406A
            2                      CFT $20 FRN                      MG56697103F
            2                      CFT $20 FRN                      JL14711461A
            2                      CFT $20 FRN                      MB55290252E
            2                      CFT $20 FRN                      ML23351366A
            1                      CFT $20 FRN                      ML27694854N
            1                      CFT $20 FRN                      MG66947343C
            1                      CFT $20 FRN                      ML00613404L
            1                      CFT $20 FRN                      MK37669385C
            1                      CFT $20 FRN                      MF09575081B
            5                      CFT $20 FRN                      MF09575082B
            1                      CFT $20 FRN                      MF09575083B
            1                      CFT $20 FRN                      MF09749474B
            1                      CFT $10 FRN                      MB09919929C
            1                      CFT $10 FRN                      MC15674396B
            3                      CFT $5 FRN                       MF83561716G


all in violation of Title 18, United States Code, Section 471. [18 U.S.C. § 471].



                                Forfeiture Alleffation
                      [18 U.S.C. § 492 and 28 U.S.C. § 2461(c)]

       1. The allegations contained in Count 1 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant

to Title 18, United States Code, Section 492 and Title 28, United States Code, Section

2461(c). [18 U.S.C. § 492 and 28 U.S.C. § 2461(c)].

       2. Upon conviction of one or more of the offenses in violation of 18 U.S.C.


 471 set forth in Count 1 of this Indictment, the defendant, Jordan Leon Huntsberry,

shall forfeit to the United States pursuant to 18 U.S.C. § 492 and 28 U.S.C. § 2461(c)

all counterfeits of any obligations or other securities of the United States; any articles,

devices, and other things made, possessed, or used in violation of 18 U.S.C. § 471; and



                                        Page 2 of 4
Case 6:21-cr-00002-RRS-PJH Document 1 Filed 01/13/21 Page 3 of 4 PageID #: 3



any material or apparatus used or fitted, or intended to be used, in the making of

such counterfeits, articles, devices, or things, found in the possession of the defendant


without proper authority. The property to be forfeited includes, but is not limited to,

the following:

      (a) One (1) Epson XP 7100 printer, bearing serial number X5D5072983;

      (b) One (1) Blue HP Laptop, bearing serial number 5cd5462tsq; and

       (c) Four-hundred-sixty-seven (467) counterfeit obligations of the United

                States of America, itemized as follows:

     QUANTITY                    DENOMINATION                  SERIAL NUMBER
            9                       CFT $50 FRN                   MG05392077A
           92                       CFT $20 FRN                   MK07273745E
           89                       CFT $20 FRN                   MK07273748E
           88                       CFT $20 FRN                   MK07273747E
           89                       CFT $20 FRN                   MF53245158K
           28                       CFT $20 FRN                   LGQ03229158
            5                       CFT $20 FRN                   MK84390576D
            5                       CFT $20 FRN                   MK84390577D
            5                       CFT $20 FRN                   MK84390572D
            5                       CFT $20 FRN                   MF09575082B
            3                       CFT $20 FRN                   MC47916351E
            3                       CFT $20 FRN                   MC09140707A
           3                        CFT $20 FRN                   GK89777240B
           5                        CFT $20 FRN                   MG93943605B
           5                        CFT $20 FRN                   MK66987980D
           4                        CFT $20 FRN                   ME24213868I
           4                        CFT $20 FRN                   MH43755406A
           2                        CFT $20 FRN                   MG56697103F
           2                        CFT $20 FRN                   JL14711461A
           2                        CFT $20 FRN                   MB55290252E
           2                        CFT $20 FRN                   ML23351366A
            1                       CFT $20 FRN                   ML27694854N
            1                       CFT $20 FRN                   MG66947343C
            I                       CFT $20 FRN                   ML00613404L
            1                       CFT $20 FRN                   MK37669385C
            1                       CFT $20 FRN                   MF09575081B



                                        Page 3 of 4
Case 6:21-cr-00002-RRS-PJH Document 1 Filed 01/13/21 Page 4 of 4 PageID #: 4



            5                   CFT $20 FRN                      MF09575082B
            1                   CFT $20 FRN                      MF09575083B
            1                   CFT $20 FRN                      MF09749474B
            1                   CFT $10 FRN                      MB09919929C
            1                      CFT $10 FRN                   MC15674396B
            3                      CFT $5 FRN                    MF83561716G

 TOTALS:
           467                  Not Applicable                   Not Applicable


      All pursuant to 18 U.S.C. § 492 and 28 U.S.C. § 2461(c).

                                               A TRUE BILL:




                                                REDACTED
                                               GRAND JURY FOREPERSON


ALEXANDER C. VAN HOOK
Acting United States Attorney




                                ^—^^ ^r^/6n-
CRA]/fc R. BOlfofe'LON, 11
La. Bar No. 34450
Assistant United States Attorney
Western District of Louisiana
800 Lafayette Street, Suite 2200
Lafayette, LA 70501-6832
Telephone: (337) 262-6618




                                      Page 4 of 4
